Name: 2014/937/EU: Decision of the European Central Bank of 11 December 2014 on the approval of the volume of coin issuance in 2015 (ECB/2014/53)
 Type: Decision_ENTSCHEID
 Subject Matter: monetary economics;  monetary relations
 Date Published: 2014-12-19

 19.12.2014 EN Official Journal of the European Union L 365/163 DECISION OF THE EUROPEAN CENTRAL BANK of 11 December 2014 on the approval of the volume of coin issuance in 2015 (ECB/2014/53) (2014/937/EU) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 128(2) and Article 140(2) thereof, Having regard to Council Decision 2014/509/EU of 23 July 2014 on the adoption by Lithuania of the euro on 1 January 2015 (1), and in particular Article 1 thereof, Whereas: (1) The European Central Bank (ECB) has the exclusive right since 1 January 1999 to approve the volume of coins issued by the Member States whose currency is the euro. (2) The derogation in favour of Lithuania referred to in Article 4 of the 2003 Act of Accession has been abrogated with effect from 1 January 2015. (3) The 18 Member States whose currency is the euro and Lithuania have submitted to the ECB for approval their estimates of the volume of euro coins to be issued in 2015, supplemented by explanatory notes on the forecasting methodology. (4) As the right of Member States to issue euro coins is subject to approval by the ECB of the volume of the issue, the volumes approved by the ECB may not be surpassed by the Member States without prior approval by the ECB, HAS ADOPTED THIS DECISION: Article 1 Approval of the volume of euro coins to be issued in 2015 The ECB hereby approves the volume of euro coins to be issued by the Member States whose currency is the euro in 2015 as set out in the following table: (million EUR) Issuance of coins intended for circulation and issuance of collector coins (not intended for circulation) in 2015 Belgium 0,8 Germany 529,0 Estonia 10,3 Ireland 39,0 Greece 13,3 Spain 301,4 France 230,0 Italy 41,5 Cyprus 10,0 Lithuania 120,7 Luxembourg 45,0 Malta 8,7 Netherlands 52,5 Latvia 30,6 Austria 248,0 Portugal 30,0 Slovenia 13,0 Slovakia 13,4 Finland 60,0 Article 2 Taking effect This Decision shall take effect on the day of its notification to the addressees. Article 3 Addressees This Decision is addressed to the Member States whose currency is the euro and Lithuania. Done at Frankfurt am Main, 11 December 2014. The President of the ECB Mario DRAGHI (1) OJ L 228, 31.7.2014, p. 29.